Citation Nr: 1222047	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis (PTB).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including generalized anxiety disorder, panic disorder, and depression.  

3. Entitlement to service connection for a disability manifested by memory loss.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for tendonitis/bursitis of the right elbow.  

7.  Entitlement to service connection for tendonitis/bursitis of the left elbow.  

8.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

9.  Entitlement to service connection for a bilateral eye disorder.  

10. Entitlement to service connection for a disability manifested by muscle tension.  

11.  Entitlement to service connection for a disability manifested by headaches.  

12.  Entitlement to service connection for a disability manifested by sleep problems.  

13.  Entitlement to service connection for a disability associated with a colonoscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1973 to August 1975 and from July 1978 to July 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, the Veteran was scheduled for a formal hearing before a member of the Board.  The Veteran failed to report for that hearing and the matters have been forwarded to the Board for appellate consideration.  

The issues of service connection for a disability of the left elbow, an eye disability, a disability manifested by a sleep disorder, and an acquired psychiatric disorder, including generalized anxiety disorder, panic disorder, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  

The issue of whether new and material evidence has been received to reopen a claim of service connection for post traumatic stress disorder (PTSD) has been raised by the Veteran in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  PTB has not been demonstrated either in service or at any time thereafter.

2.  No injury, disease, or chronic symptoms of a disability manifested by memory loss were manifested during service.  

3.  The Veteran did not continuously manifest symptoms of a disability manifested by memory loss in the years after service.  

4.  A disability manifested by memory loss is not shown to have been caused by any in-service event.  

5.  A disability manifested by memory loss is not shown to be caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

6.  No injury, disease, or chronic symptoms of a right shoulder disability were manifested during service.

7.  A chronic right shoulder disability is not shown to have been caused by any in-service event.  

8.  The Veteran did not continuously manifest symptoms of a right shoulder disability in the years after service or until September 2007; arthritis of the right shoulder has not been demonstrated.  

9. A chronic left shoulder disability has not been demonstrated either in service or at any time thereafter.  

10.  A chronic right elbow disability, including tendonitis or bursitis, has not been demonstrated either in service or at any time thereafter.

11.  No injury, disease, or chronic symptoms of a TMJ disability were manifested during service.

12.  The Veteran did not continuously manifest symptoms of TMJ syndrome in the years after service or until September 2006.  

13.  Chronic TMJ syndrome is not shown to have been caused by any in-service event.  

14.  A disability manifested by muscle tension has not been demonstrated either in service or at any time thereafter. 

15.  No injury, disease, or chronic symptoms of a headache disability were manifested during service.  

16.  The Veteran did not continuously manifest symptoms of headaches in the years after service or until September 2007.  

17.  Chronic headaches are not shown to have been caused by any in-service event.  

18.  No injury, disease, or chronic symptoms of rectal bleeding requiring a colonoscopy were manifested during service.  

19.  The Veteran did not continuously manifest symptoms of rectal bleeding requiring a colonoscopy in the years after service or until February 2006.  

20.  Rectal bleeding requiring a colonoscopy is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  PTB was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A disability manifested by memory loss was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right shoulder disability was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A left shoulder disability was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A right elbow disability was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  TMJ syndrome was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  A disability manifested by muscle tension was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  Headaches were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Rectal bleeding requiring a colonoscopy was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A July 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations, most recently in September 2007.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination is adequate for disposition of the issues decided in this decision.  The examination was conducted by a qualified medical professional and was predicated on a reading of pertinent treatment records. The examiner also provided a detailed rationale for any opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran has requested an additional medical examination, neither he nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Regarding the possibility of an additional examination, it is noted that the Board has, in this decision, remanded several of the issues for this purpose.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or PTB, to a degree of 10 percent or more within one year or three years, respectively, from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for PTB

The Veteran submitted a claim for service connection for PTB, but has not made specific contentions regarding the circumstances surrounding the incurrence of this disability.  After review of the entire evidence of record, the Board finds that PTB has not been demonstrated either in service or at any time thereafter.  In this regard, review of the Veteran's STRs shows treatment for an upper respiratory infection, but no chronic respiratory disability.  On examination for separation from service, a chest X-ray study did not show an abnormality.  On examination by VA in November 1980, examination of the respiratory system showed the lungs to be clear.  Records of private treatment do not demonstrate complaints or manifestations of a chronic respiratory disability, including PTB.  On VA general medical examination in September 2007, the Veteran reported having a history of PTB with a date of inactivity in 1993 or 1994.  Evaluation of the respiratory system at that time was normal.  A chest X-ray study showed cardiomegaly and mild central and basilar bronchitis that was considered to be either acute or chronic.  There was no evidence of PTB.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran reported to the VA examiner that he had a history of PTB, there is no confirmation in the evidence that the Veteran has, or has ever had this disability.  In the absence of proof of a current disability there is no valid claim of service-connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTB, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Disability Manifested by Memory Loss

The Veteran contends that he has a disability manifested by memory loss for which service connection is warranted.  He contends that his memory loss is a symptom of depression for which he believes service connection should be established.  

The Board finds that no injury, disease, or chronic symptoms of a disability manifested by memory loss were manifested during service.  In this regard, the STRs show no manifestations of memory loss.  The Veteran does not report that he had memory loss while on active duty, rather he has stated that his memory loss is a result of depression.  

The Board further finds that the Veteran did not continuously manifest symptoms of a disability manifested by memory loss in the years after service, and that a disability manifested by memory loss is not shown to have been caused by any in-service event.  The Veteran's contentions regarding his memory loss are to the effect that the disability is the result of depression, but he had not contended that he has had continuous symptoms since service.  

The Board finds that a disability manifested by memory loss is nor caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  This is the Veteran's main contention, but, as noted, service connection is not in effect for any acquired psychiatric disability, including depression.  As such, there is no basis to grant this claim.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for memory loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Shoulder Disability 

The Veteran contends that he has a right shoulder disability as a result of service.  After review of the evidence, the Board finds that no injury, disease, or chronic symptoms of a right shoulder disability were manifested during service.  In this regard, the Board has reviewed the Veteran's STRs and has no complaint or injury of the Veteran's right shoulder.  Nor has the Veteran specifically commented on the circumstances surrounding how or why he believes the right shoulder disability is the result of service.  

The Board finds that the Veteran did not continuously manifest symptoms of a right shoulder disability in the years after service or until September 2007.  At that time, on VA examination, the Veteran had complaints of pain in the right shoulder.  Some motion was limited due to pain.  An X-ray study showed no fractures, dislocations, or osseous destructive changes.  Thus, arthritis of the right shoulder has not been demonstrated.  The diagnosis was right shoulder pain.  

The Board finds that a chronic right shoulder disability is not shown to have been caused by any in-service event.  The September 2007 VA examination that documented a right shoulder disability, with some limitation of motion due to pain, did not indicate that the disorder was the result of service in any way.  Neither is there any lay or medical evidence that establishes that the right shoulder pain is the result of service.  Under these circumstances, service connection must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Left Shoulder disability

The Veteran contends that service connection should be established for a left shoulder disability, but does not specifically report any disease or injury of the left shoulder causing such a disorder.  After review of the evidence of record, the Board finds that a chronic left shoulder disability has not been demonstrated either in service or at any time thereafter.  The Board has reviewed the Veteran's STRs, records of treatment that he received subsequent to service, and the results of the two VA general medical examination of record, in November 1980 and September 2007.  At no time has the medical evidence disclosed a disability of the left shoulder.  As noted, the Veteran has not made specific comments regarding a left shoulder disability.  As noted, in the absence of proof of a current disability, specifically a disability manifested at any time during the appeal, there is no valid claim of service-connection.  See Brammer 3 Vet. App. At 223.  

For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for a Right Elbow Disability

The Veteran contends that service connection should be established for a right elbow disability, but does not specifically report any disease or injury of the left shoulder causing such a disorder.  

After review of the evidence of record, the Board finds that a chronic right elbow disability has not been demonstrated either in service or at any time thereafter.  The Board notes that review of the Veteran's STRs shows that he sustained an injury of the left elbow during service, but there is no indication in the STRs of a right elbow injury or of complaints related to the right elbow.  Records of treatment that he received subsequent to service, and the results of the two VA general medical examination of record, in November 1980 and September 2007 are similarly negative for comments relating to the right elbow.  At no time has the medical evidence disclosed a disability of the right elbow.  As noted, the Veteran has not made specific comments regarding a right elbow disability.  As noted, in the absence of proof of a current disability, specifically a disability manifested at any time during the appeal, there is no valid claim of service-connection.  See Brammer 3 Vet. App. At 223.  

For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right elbow disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for TMJ

The Veteran is claiming service connection for TMJ as, he believes that this disability is related to service.  He has not made specific contentions regarding the development of this disability in service and the Board finds, after review of the record, that there was no injury, disease, or chronic symptoms of a TMJ disability manifested during service.  The Veteran's STRs include his dental records that show only routine dental treatment such as wisdom teeth extraction and scaling for periodontal disease.  They do not show any complaint or manifestation of a jaw disorder.  

The Board finds that the Veteran did not continuously manifest symptoms of TMJ syndrome in the years after service or until September 2006.  Records of private treatment show that he was treated for a displaced disc in the TMJ at that time.  The Veteran was referred to an oral surgeon for evaluation.  There is no indication in the record that the TMJ is the result of any event during service.  Thus, the Board finds that chronic TMJ syndrome is not shown to have been caused by any in-service event.  On examination by VA in September 2007, the Veteran reported popping of the jaw with talking or eating.  There was no opinion rendered regarding a positive relationship with service.  

For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for TMJ, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Muscle Tension

The Veteran contends that service connection should be established for a disability manifested by muscle tension, but, again, he does not make specific contentions regarding how he believes such a disability is related to service.  After review of the evidence of record, the Board finds that a chronic disability manifested by muscle tension has not been demonstrated either in service or at any time thereafter.  The Board notes that review of the Veteran's STRs include no findings relative to a disability manifested by muscle tension, with no complaints or manifestation of such a disorder.  Records of treatment that he received subsequent to service, and the results of the two VA general medical examination of record, in November 1980 and September 2007 are similarly negative for comments relating to a disability manifested by muscle tension.  At no time has the medical evidence disclosed a disability manifested by muscle tension.  As noted, the Veteran has not made specific comments regarding such a disability, and, in the absence of proof of a current disability, specifically a disability manifested at any time during the appeal, there is no valid claim of service-connection.  See Brammer 3 Vet. App. At 223.  

For this reason, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by muscle tension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Headaches

The Veteran contends that he has a headache disability as a result of service.  He has not made specific comments on the onset of this disability.  After review of the evidence, the Board finds that no injury, disease, or chronic symptoms of a headaches were manifested during service.  In this regard, the Board has reviewed the Veteran's STRs and has no complaints or manifestations of chronic headaches.  STRs do show that the Veteran had complaints of headaches of two days duration in December 1978.  At that time it was noted that he had a history of flu syndrome.  The assessment was bilateral bulging tympanic membranes.  The Veteran was to take Dimetapp and return as needed.  No further complaints of headache are noted in the STRs and on examination for separation from service clinical evaluation of the head was normal.  Review of the records shows that the Veteran has not specifically commented on the circumstances surrounding how or why he believes he has a chronic headache disorder as the result of service.  

The Board finds that the Veteran did not continuously manifest symptoms of headaches in the years after service or until September 2007.  At that time, on VA examination, the Veteran had complaints of headaches and the pertinent diagnosis was headaches, but there was no indication that this disability had its onset in service or was related to service in any way.  Thus the Board finds that chronic headaches are not shown to have been caused by any in-service event.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service connection for a Disability Requiring a Colonoscopy

The Veteran has claimed service connection for a colonoscopy, which is a diagnostic procedure and not a disability for which compensation benefits may be awarded.  The Board has taken his claim to be for a disunity that required a colonoscopy.  In this regard, it is noted that private treatment records show that the Veteran was found to have rectal bleeding in February 2006 for which a colonoscopy was recommended.  

After review of the evidence the Board finds that no injury, disease, or chronic symptoms of rectal bleeding requiring a colonoscopy were manifested during service.  In this regard, the Board has reviewed the Veteran's STRs and finds no complaint or injury of the Veteran's rectum.  On examination for separation from service, clinical evaluation of the anus and rectum was normal.  Nor has the Veteran specifically commented on the circumstances surrounding  his need for a colonoscopy or why he believes this may be the result of service.  

The Board finds that the Veteran did not continuously manifest symptoms of a rectal bleeding requiring a colonoscopy in the years after service or until the February 2006 private treatment records that have been already reported.  
The Board finds that a disability requiring a colonoscopy is not shown to have been caused by any in-service event.  On examination by VA in September 2007, there was no history of fecal incontinence, dysphagia, hematemesis, melena or abdominal pain.  The examination report gives no diagnosis of a chronic gastrointestinal disorder related to the need for a colonoscopy.  Neither is there any lay or medical evidence that establishes that a disability requiring a colonoscopy is the result of service.  Under these circumstances, service connection must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability requiring a colonoscopy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTB is denied.  

Service connection for a disability manifested by memory loss is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for tendonitis/bursitis of the right elbow is denied.  

Service connection for TMJ syndrome is denied.  

Service connection for a disability manifested by muscle tension is denied.  

Service connection for a disability manifested by headaches is denied.  

Service connection for a disability associated with a colonoscopy is denied.  


REMAND

The remaining issues on appeal relate to the Veteran's claims for service connection for the residuals of a left elbow injury, an eye disorder, a sleep disorder and an acquired psychiatric disability.  Review of the record relating to the Veteran's left elbow shows that he did sustain an injury of the left elbow while he was on active duty in March 1979.  At that time, he fell, injuring the elbow.  On VA examination in September 2007, the pertinent diagnosis was epicondylitis.  There is no medical opinion as to whether the current epicondylitis may be related to the in-service injury.  As such a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the circumstances when VA must provide a VA medical examination.)   

Regarding the Veteran's claim of service connection for an eye disability the examination on entry into service showed no disability of the eyes, but on examination for separation from service in 1980, oval corneas were noted.  While the Veteran's eyes were examined as part of the general medical examination he was given in September 2007, no specific VA eye examination was conducted and no nexus opinion regarding the onset of the corneal abnormality noted in 1980 was requested.  Under these circumstances, the Board finds that an additional examination is warranted.  Id.  

Regarding the Veteran's claim of service connection for a sleep disorder, it is noted that in his substantive appeal, he requested that records of treatment should be requested from the sleep study center at Stanford University.  As this has not been associated with the claims folder, the Board cannot proceed.  In addition, May 2009 VA treatment records show that the Veteran had complaints of sleep problems at that time.  These records were added to the virtual claims folder in October 2009, prior to certification of the case to the Board.  The RO has not reviewed this pertinent evidence or issued a supplemental statement of the case (SSOC) to the Veteran.  See 38 C.F.R. § 19.37(b).  

Regarding the issue of service connection for an acquired psychiatric disorder, including generalized anxiety disorder, panic disorder, and depression, it is noted that VA outpatient treatment records showing that the Veteran received treatment for anxiety and depression in May and September 2009 was added to the virtual claims folder in October 2009, prior to certification of the case to the Board.  The RO has not reviewed this pertinent evidence or issued a supplemental statement of the case (SSOC) to the Veteran.  Id.  As such, this matter must be returned to the RO prior to appellate consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his left elbow disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the current left elbow disability is related to service and should specifically comment on the STRs showing injury of the left elbow in March 1979.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any eye disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any current eye disorder is related to service, specifically commenting on the notation of oval corneas at the time of separation from service in 1980.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  After obtaining any necessary consent, The RO/AMC should contact the sleep center at Stanford University and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that facility.  

4.  Thereafter, the RO/AMC should readjudicate the issues of service connection for the residuals of a left elbow injury, an eye disorder, a sleep disorder, and an acquired psychiatric disorder, including generalized anxiety disorder, panic disorder, and depression.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


